PER CURIAM.
Appellant Todrick Roberts has filed numerous pro se motions and appeals challenging his conviction and sentence after which this Court ordered him, on October 29, 2014, to show cause why he should not be prohibited from filing any further pro se pleadings in this Court related to his conviction and sentence imposed in case number F97-4142.1 Upon consideration of Roberts’ response to the order to show cause, we conclude that Roberts failed to demonstrate good cause for his actions. It is therefore ordered that the Clerk of the Third District Court of Appeal shall refuse to accept any further filings that relate to case number F97-4142, unless they have been reviewed and signed by an attorney who is a licensed member of the Florida Bar in good standing.

. See Roberts v. State, 149 So.3d 733 (Fla. 3d DCA 2014).